       Case 9:20-cv-00082-DWM Document 22 Filed 06/23/20 Page 1 of 1




                 IN THE UNITED STATES DISTIHCT COURT
                      FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION




 STEVE NELSON, MICHAEL                              CV 20-82-M-DWM
 BOEHME and BONNER PROPERTY
 DEVELOPMENT,LLC,

                Plaintiffs,                                ORDER


      V.




PROJECT SPOKANE,LLC, and
SEAN WALSH,

                  Defendants.




      Defendants Project Spokane LLC and Sean Walsh having moved unopposed

to allow Peter W.Ito to appear telephonically at the June 25, 2020 hearing.

      IT IS ORDERED that the motion (Doc. 20)is GRANTED. Defendants shall

coordinate with the District of Montana’s I.T. Supervisor in advance of the hearing

to arrange Mr. Ito’s appearance. Mr. Ito’s appearance shall be limited to listening

to the proceedings. Only counsel who appear in person shall participate.

      DATED this DLO day of June, 2020.



                                       Efona]        o   'y,       Judge
                                       United States District
